Exhibit 99.1 IMMEDIATE RELEASE Contact: Dennis G. Moore FOR: Senior Vice President Chief Financial Officer (856) 532-6603 6000 Central Highway Pennsauken, NJ 08109 J & J SNACK FOODS REPORTS SECOND QUARTER SALES AND EARNINGS Pennsauken, NJ, April 27, 2015 - - J & J Snack Foods Corp. (NASDAQ-JJSF) today announced sales and earnings for the second quarter ended March 28, 2015. Sales increased about 10% to $225.0 million from $205.3 million in last year’s second quarter. Net earnings increased 8% to $14.6 million in the current quarter from $13.5 million last year. Earnings per diluted share increased 8% to $.78 for the second quarter from $.72 last year. Operating income increased 7% to $21.8 million in the current quarter from $20.3 million in the year ago quarter. For the six months ended March 28, 2015, sales increased 7% to $437.8 million from $408.8 million in last year’s first half. Net earnings were $25.9 million in both years’ six months. Earnings per diluted share were $1.38 in both years. Operating income was essentially unchanged at $38.4 million this year and $38.3 million in the year ago period. Gerald B. Shreiber, J & J’s President and Chief Executive Officer, commented, “Our sales and earnings improvement this quarter was driven by an outstanding performance by our ICEE business. Although the sales increase in our food service segment was satisfactory, we are disappointed with the decrease in operating income in this part of our business
